     Case 3:19-cv-00854-MMA-KSC Document 42 Filed 12/01/20 PageID.425 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANE LOOMIS, on behalf of herself, all              Case No. 19-cv-854-MMA (KSC)
      others similarly situated, and the general
12
      public,                                             ORDER GRANTING PLAINTIFF’S
13                                       Plaintiff,       UNOPPOSED MOTION FOR
                                                          PRELIMINARY APPROVAL OF
14    v.                                                  CLASS SETTLEMENT
15
      SLENDERTONE DISTRIBUTION, INC.,
                                                          [Doc. No. 39]
16                                    Defendant.
17
18
19          In this putative class action, Jane Loomis (“Plaintiff”) brings several causes of
20    action against Slendertone Distribution, Inc. (“Defendant”), alleging Defendant’s
21    advertising falsely and misleadingly suggests that consumers of Defendant’s Flex Belt
22    will gain the health and appearance benefits of traditional exercise. See Doc. No. 1 ¶¶ 4,
23    16, 20, 22, 23, 24, 25. Plaintiff now moves for preliminary approval of a class settlement
24    pursuant to Federal Rule of Civil Procedure 23(e). See Doc. No. 39; see also Doc. No.
25    39-2 at 2–12 (containing the Class Action Settlement Agreement, referred to here as
26    “Settlement Agreement”). Defendant joins in Plaintiff’s motion. See Doc. No. 40. The
27    Court found the matter suitable for determination on the papers and without oral
28    argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1.

                                                      1
                                                                                19-cv-854-MMA (KSC)
     Case 3:19-cv-00854-MMA-KSC Document 42 Filed 12/01/20 PageID.426 Page 2 of 5



 1    See Doc. No. 41. Having reviewed Plaintiff’s submissions, the Court GRANTS
 2    Plaintiff’s motion and ORDERS as follows1:
 3           1.      The Court has jurisdiction over the subject matter of the Action and over all
 4    Parties to the Action, including all members of the Settlement Class.
 5           2.      The Court finds on a preliminary basis that the Settlement as set forth in the
 6    Settlement Agreement falls within the range of reasonableness. Therefore, the Court
 7    preliminarily approves the Settlement Agreement and the Settlement set forth therein, as
 8    fair, reasonable, and adequate to the Class.
 9           3.      The Court conditionally certifies, for settlement purposes only, a Class
10    defined as all persons who, while residing in California during the Class Period,
11    purchased the Slendertone Flex Belt for personal or household use, and not for resale,
12    and excludes from the Settlement Class: (a) persons or entities who purchased the Flex
13    Belt for the purpose of resale or distribution; (b) persons who are directors and Officers
14    of Slendertone or its parent, subsidiary, or affiliate companies; (c) governmental entities;
15    (d) persons who purchased the Slendertone Flex Belt for personal or household use, but
16    subsequently received a refund from Slendertone; (e) persons who timely and properly
17    exclude themselves from the Class as provided in the Agreement; (f) persons who signed
18    a release of Slendertone for compensation for the claims arising out of the facts or
19    claims asserted in the Action; and (g) and any judge to whom this matter is assigned, and
20    his or her immediate family (spouse, domestic partner, or children).
21           4.      The Court finds, for settlement purposes only, that class certification under
22    Federal Rule of Civil Procedure 23(b)(3) is appropriate because (a) the Settlement Class
23    Members are so numerous that joinder of all Settlement Class Members is impracticable;
24    (b) there are questions of law and fact common to the Settlement Class which
25    predominate over any individual questions; (c) the claims of the Plaintiff are typical of
26
27
      1
        Unless otherwise defined in this Order, the capitalized terms herein shall have the same meaning as
28    they have in the Settlement Agreement.

                                                          2
                                                                                          19-cv-854-MMA (KSC)
     Case 3:19-cv-00854-MMA-KSC Document 42 Filed 12/01/20 PageID.427 Page 3 of 5



 1    the claims of the Settlement Class; (d) Plaintiff and her counsel will fairly and
 2    adequately represent and protect the interests of the Settlement Class Members; (e)
 3    questions of law or fact common to the Settlement Class Members predominate over any
 4    questions affecting only individual the Settlement Class Members; and (f) a class action
 5    is superior to other available methods for the fair and efficient adjudication of the
 6    controversy.
 7          5.       The Court appoints Plaintiff Jane Loomis as Class Representative.
 8          6.       The Court appoints The Law Office of Jack Fitzgerald, PC as Class
 9    Counsel.
10          7.       The Court finds that, subject to the Final Approval hearing, the proposed
11    Settlement Agreement is fair, reasonable, adequate, and in the best interests of the
12    Settlement Class. The Court further finds that the Settlement Agreement substantially
13    fulfills the purposes and objectives of the class action and provides beneficial relief to
14    the Settlement Class. The Court also finds that the Settlement Agreement: (a) is the
15    result of serious, informed, non-collusive arms’-length negotiations, involving
16    experienced counsel familiar with the legal and factual issues of this case and (b) meets
17    all applicable requirements of law, including Federal Rule of Civil Procedure 23, and the
18    Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1715.
19          8.       The Court hereby approves RG2 to act as Claims Administrator, and
20    approves the form and content of the Class Notice proposed therein, including the Long-
21    and Short-Form Notices attached thereto. The Court finds that dissemination of the
22    Class Notice as proposed in the Settlement Agreement meets the requirements of Federal
23    Rule of Civil Procedure 23(c)(2), and due process, and further constitutes the best notice
24    practicable under the circumstances. Accordingly, the Court hereby approves the Notice
25    Plan as set forth in the Declaration of William W. Wickersham and its attached Exhibits.
26    ///
27    ///
28    ///

                                                    3
                                                                                  19-cv-854-MMA (KSC)
     Case 3:19-cv-00854-MMA-KSC Document 42 Filed 12/01/20 PageID.428 Page 4 of 5



 1          9.     The Court adopts the schedule proposed by Plaintiff, as follows:
 2     Event                                                 Day    Approximate Weeks
 3                                                                  After Preliminary
                                                                    Approval
 4
       Date Court grants preliminary approval                0      -
 5
       Deadline to commence direct notice                    7      1 week
 6
       Deadline to complete notice                           35     5 weeks
 7     Deadline to make a claim or opt out                   42     6 weeks
 8     Deadline for plaintiffs to file Motions for Final
 9     Approval, Attorneys’ Fees, and Incentive              49     7 weeks
       Awards
10
       Deadline for objections                               63     9 weeks
11
       Deadline for replies to objections                    70     10 weeks
12
       Final approval hearing date                           91     13 weeks
13
14
15          A hearing (the “Final Approval Hearing”) has been reserved on March 8, 2021 at
16    2:30 P.M. in Courtroom 3D, to be held before this Court to determine whether the
17    proposed settlement of the Action on the terms and conditions provided for in the
18    Settlement Agreement is fair, reasonable, and adequate to the Settlement Class and
19    should be finally approved by the Court; whether a Judgment as provided in the
20    Settlement Agreement should be entered; and to determine any amount of fees, costs,
21    and expenses that should be awarded to Class Counsel and any award to the Plaintiff for
22    her representation of, or service on behalf of, the Settlement Class.
23          10.    The Court reserves the right to adjourn the date of the Final Approval
24    Hearing without further notice to the members of the Settlement Class, and retains
25    jurisdiction to consider all further applications arising out of or connected with the
26    proposed settlement. The Court may approve the settlement, with such modifications as
27    may be agreed to by the settling Parties, if appropriate, without further notice to the
28    Settlement Class.

                                                    4
                                                                                 19-cv-854-MMA (KSC)
     Case 3:19-cv-00854-MMA-KSC Document 42 Filed 12/01/20 PageID.429 Page 5 of 5



 1          11.    All discovery and proceedings in this Action are stayed until further order
 2    of this Court, except as may be necessary to implement the settlement or comply with
 3    the terms of the Settlement Agreement.
 4          12.    By entering this order, the Court does not make any determination as to the
 5    merits of this case. Preliminary approval of the Settlement Agreement is not a finding or
 6    admission of liability by Slendertone.
 7          13.    The Court retains jurisdiction over the Action to consider all further matters
 8    arising out of or connected with the Settlement Agreement and the settlement described
 9    therein.
10          IT IS SO ORDERED.
11
12    Dated: December 1, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                19-cv-854-MMA (KSC)
